DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 15 are pending in this Office correspondence.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 6 – 8 and 13 – 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Independent claim 1 (similar to claim 8 and 15) recites determining, based on a first mapping stored in a first inode associated with the file, whether a predetermined conversion condition is satisfied, the first mapping pointing to a plurality of data blocks of a file system storing the file in a first index structure; in response to determining that the predetermined conversion condition is satisfied, creating a second inode associated with the file; and converting the first mapping into a second mapping to be stored in the second inode, the second mapping pointing to the plurality of data blocks in a second index structure different from the first index structure.
The limitation of determining whether a predetermined conversion condition is satisfied, as drafted, is a process that, under its broadest reasonable interpretation, 
Similarly, the limitation based on the determining, creating a second inode associated with the file, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by the computer system” language, “creating” in the context of this claim encompasses the user thinking that in response to determining that the predetermined conversion condition is satisfied, a second inode associated with the file is created. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites one additional element – using a computer processor to perform both the determining and creating steps. The claim recites additional elements converting first mapping into a second mapping. The computer processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of comparing information based on a determined steps) such that it amounts no more than mere instructions to apply the exception using a generic computer 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the determining, creating and conversion steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Therefore, claim 1 (similar to claims 8 and 15) is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  
Further the limitations in the dependent claims 6 – 7 and 13 – 14 merely specify the type of the data gathered and analyzed without adding significantly more. Analysis of the dependent claims is shown below.
As to claims 6 – 7 and 13 – 14, there is no indication that the element (in response to receiving a deletion request or write request for the file, updating the first mapping in the first inode and the second mapping in the second inode; determining whether the predetermined conversion condition is satisfied comprises: in response to a write request for the file, determining, based on the first mapping, whether the predetermined conversion condition is satisfied) improves the functioning of a computer or improves any other technology.  It merely provides conventional computer 

Therefore, claims 1, 6 – 8 and 13 – 15 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  

As to claims 2 and 9, recite a method/technique for “the first mapping comprises a plurality of allocated extents, an allocated extent directly pointing to a set of consecutive data blocks in the plurality of data blocks; and wherein the determining comprises: comparing a number of the plurality of extents with a first predetermined number threshold, and in response to the number reaching the first predetermined number threshold, determining that the predetermined conversion condition is satisfied” is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  
Therefore, claims 2 and 9 as well as its dependent claims 3 – 4 and 10 - 11 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.
As to claims 5 and 12, recite a method/technique for “the first mapping comprises at least one of a direct pointer and an indirect pointer, the direct pointer directly pointing to a single data block of the plurality of data blocks and the indirect pointer indirectly pointing to at least one of the plurality of data blocks via an indirect index block; and wherein the determining comprises: determining whether the plurality of data blocks to which the first mapping is pointed include a predetermined number of consecutive data 
Therefore, claims 5 and 12 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1, 6 – 8 and 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2004/0105332 A1 issued to Preston Crow et al. (“Crow”) and further in view of U.S. Patent 7,249,219 B1 issued to J. Eric Mowat et al. (“Mowat”).

With respect to claims 1, 8 and 15, Crow discloses a method, apparatus and program product (CRM) of indexing a file (see Figure 1 and Para [0004] and also, Fig. 5), comprising: 
determining, based on a first mapping stored in a first inode associated with the file, (whether a predetermined conversion condition is satisfied), the first mapping pointing to a plurality of data blocks of a file system storing the file in a first index structure (Crow: FIG. 1  and Para [0004]: employ to translate between abstract file names and physical storage addresses. The file system performs translations with the aid of two types of structures, which are stored on a data storage device 10. The first type of structure is a directory 12, which maps abstract directory names and file names to other directories 13 and index nodes (inodes) 15, 16, respectively. Please also see Fig. 5); 
in response to determining that the (predetermined conversion condition is satisfied), creating a second inode associated with the file  (Para [0004]: The first type 
converting the first mapping into a second mapping to be stored in the second inode (FIG 1: converting inode 1 to Inode 3), the second mapping pointing to the plurality of data blocks in a second index structure different from the first index structure (FIG 1: inode 3).
Crow does not explicitly disclose “predetermined conversion condition is satisfied”. However, Mowat discloses whether a predetermined conversion condition is satisfied (Mowat: column 8, lines 30 – 36: If the request was the first request from this client (803), the process proceeds by determining whether the size of the requested object is known and is smaller than a predefined maximum size for a single object (804) (the size of the requested object can be determined from its headers). If the object exceeds the maximum size, then the process continues from 807 (creating a new inode)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Crow's multi-volume extent based file system with the teachings of Mowat’s use of controlling a buffer cache hit rate in a network in order to converting first mapping into a second mapping in a file system.  
Modification would utilize the set of metafile entries to reduce accesses to the secondary storage in response to requests for the objects, thus improving the overall 
 As to claims 6 and 13, in response to receiving a deletion request or write request for the file, updating the first mapping in the first inode and the second mapping in the second inode (Mowat: column 5, line 66 – column 6, line 2: creating a separate metafile ("mnode file") 41 which contains metadata on cached files. The mnode file 41 is updated as objects within the cached file are updated and written to disk; and Crow: FIG. 1: converting inode 1 to Inode 3).
As to claims 7 and 14, determining whether the predetermined conversion condition is satisfied comprises: in response to a write request for the file, determining, based on the first mapping, whether the predetermined conversion condition is satisfied (Mowat: column 10, lines 12 – 19 and column 11, lines 28 – 32: if the object is determined to be related to the previously requested object and a predetermined condition is met, then writing the object to a file in the secondary storage, and writing metadata for the object into a metafile entry which contains metadata for both the object and the previously requested object; and if the second object is determined to be related to the first object and a predetermined size condition is met, then writing the second object to said single file in the secondary storage facility, and writing metadata for the second object into the first metafile entry). 

Allowable Subject Matter
Claims 2 – 5 and 9 – 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 13, 2021
/SHAHID A ALAM/Primary Examiner, Art Unit 2162